DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The instant Office Action is responsive the decision of the BPAI in Appeal No. 2019-004683, mailed 2-4-2021, and the Applicant’s subsequent response filed 4-5-2021.

3.	Claims 1-9, 14-25, 30, and 31 are currently pending and have been examined.  

Response to Arguments
4.	Applicant’s arguments, filed 4-5-2021, with respect to the allowable subject matter as indicated by the decision of the BPAI have been fully considered and are persuasive. The previously indicated rejections of the claims made under 35 USC Sec. 103 have been withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend claims 1, 8, 16, 17, and 24 as shown below:

As for claim 1, please amend lines 3-4 of the claim as shown below:
…probing a plurality of resources, including hosts, in a network prone to be exploited by an APT attacker for APT-related activity…

As for claim 8, please amend line 2 as shown below:
…one security event based on the 


As for claim 16, please amend lines 5-6 of the claim as shown below:
…probing a plurality of resources, including hosts, in a network prone to be exploited by an APT attacker for APT-related activity…


As for claim 17, please amend lines 6-7 of the claim as shown below:
…probe a plurality of resources, including hosts, in a network prone to be exploited by an APT attacker for APT-related activity…


As for claim 24, please amend line 2 as shown below:
…one security event based on the 
Allowable Subject Matter
5.	Claims 1-9, 14-25, 30, and 31 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
	The claims stand allowed as per the decision of the BPAI, incorporated by reference herein in its entirety.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached on M-Th; Tu-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL E CALLAHAN/Examiner, Art Unit 2437